 Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.1 Filed 04/07/21 Page 1 of 26




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,
                                              Case: 5:21−cr−20227
                                              Assigned To : Levy, Judith E.
      Plaintiff,                              Referral Judge: Altman, Kimberly G.
                                              Assign. Date : 4/7/2021
v.                                            Description: INFO USA V. SUTTON−SMITH (NA)


D-1 SAVANNAH SUTTON-SMITH,

      Defendant.                                    Violations: 26 U.S.C. § 7206(2)

                                                                  [22 Counts]
                              INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                 COUNT ONE
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about February 15, 2018, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as UCA Taxpayer T.W. for the calendar year

2017. The return was false and fraudulent as to a material matter because the

return falsely represented that the taxpayer operated a small business that had


                                          1
 Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.2 Filed 04/07/21 Page 2 of 26




earned income and had allowable business losses, as further reflected on the

Schedule C attached to the taxpayer's 2017 return, which the taxpayer could

properly claim as a tax deduction, when, in fact, the taxpayer had not operated such

a small business that earned the listed income and had the listed allowable business

losses to support a tax deduction, all of which resulted in an inaccurate

computation of the taxpayer's taxable income and led the Internal Revenue Service

to incorrectly believe the taxpayer was entitled to a miscalculated, larger refund. At

the time of the offense, SUTTON-SMITH knew that the taxpayer had not operated

such a small business and had not incurred the listed business losses for which the

taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).

                                COUNT TWO
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about April 17, 2017, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer T.P.V. for the calendar year 2016.

The return was false and fraudulent as to a material matter because the return


                                          2
 Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.3 Filed 04/07/21 Page 3 of 26




falsely represented that the taxpayer operated a small business that had earned

income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2016 return, which the taxpayer could properly claim as

a tax deduction, when, in fact, the taxpayer had not operated such a small business

that earned the listed income and had the listed allowable business losses to

support a tax deduction, all of which resulted in an inaccurate computation of the

taxpayer's taxable income and led the Internal Revenue Service to incorrectly

believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a

small business and had not incurred the listed business losses for which the

taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).

                               COUNT THREE
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about February 5, 2018, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer T.P.V. for the calendar year 2017.


                                          3
 Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.4 Filed 04/07/21 Page 4 of 26




The return was false and fraudulent as to a material matter because the return

falsely represented that the taxpayer operated a small business that had earned

income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2017 return, which the taxpayer could properly claim as

a tax deduction, when, in fact, the taxpayer had not operated such a small business

that earned the listed income and had the listed allowable business losses to

support a tax deduction, all of which resulted in an inaccurate computation of the

taxpayer's taxable income and led the Internal Revenue Service to incorrectly

believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a

small business and had not incurred the listed business losses for which the

taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).

                                COUNT FOUR
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about May 13, 2015, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form


                                          4
 Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.5 Filed 04/07/21 Page 5 of 26




1040, for an individual identified as Taxpayer C.L.K. for the calendar year 2013.

The return was false and fraudulent as to a material matter because the return

falsely represented that the taxpayer operated a small business that had earned

income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2013 return, which the taxpayer could properly claim as

a tax deduction, when, in fact, the taxpayer had not operated such a small business

that earned the listed income and had the listed allowable business losses to

support a tax deduction, all of which resulted in an inaccurate computation of the

taxpayer's taxable income and led the Internal Revenue Service to incorrectly

believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a

small business and had not incurred the listed business losses for which the

taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).

                                 COUNT FIVE
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about February 12, 2016, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and


                                          5
 Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.6 Filed 04/07/21 Page 6 of 26




presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer C.L.K. for the calendar year 2014.

The return was false and fraudulent as to a material matter because the return

falsely represented that the taxpayer operated a small business that had earned

income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2014 return, which the taxpayer could properly claim as

a tax deduction, when, in fact, the taxpayer had not operated such a small business

that earned the listed income and had the listed allowable business losses to

support a tax deduction, all of which resulted in an inaccurate computation of the

taxpayer's taxable income and led the Internal Revenue Service to incorrectly

believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a

small business and had not incurred the listed business losses for which the

taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).

                                 COUNT SIX
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about March 17, 2017, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax


                                          6
 Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.7 Filed 04/07/21 Page 7 of 26




Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer C.L.K. for the calendar year 2015.

The return was false and fraudulent as to a material matter because the return

falsely represented that the taxpayer operated a small business that had earned

income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2015 return, which the taxpayer could properly claim as

a tax deduction, when, in fact, the taxpayer had not operated such a small business

that earned the listed income and had the listed allowable business losses to

support a tax deduction, all of which resulted in an inaccurate computation of the

taxpayer's taxable income and led the Internal Revenue Service to incorrectly

believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a

small business and had not incurred the listed business losses for which the

taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).




                                          7
 Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.8 Filed 04/07/21 Page 8 of 26




                               COUNT SEVEN
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about March 6, 2018, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer C.L.K. for the calendar year 2016.

The return was false and fraudulent as to a material matter because the return

falsely represented that the taxpayer operated a small business that had earned

income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2016 return, which the taxpayer could properly claim as

a tax deduction, when, in fact, the taxpayer had not operated such a small business

that earned the listed income and had the listed allowable business losses to

support a tax deduction, all of which resulted in an inaccurate computation of the

taxpayer's taxable income and led the Internal Revenue Service to incorrectly

believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a

small business and had not incurred the listed business losses for which the




                                          8
 Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.9 Filed 04/07/21 Page 9 of 26




taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).

                                COUNT EIGHT
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about January 28, 2015, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer C.B. for the calendar year 2014.

The return was false and fraudulent as to a material matter because the return

falsely represented that the taxpayer operated a small business that had earned

income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2014 return, which the taxpayer could properly claim as

a tax deduction, when, in fact, the taxpayer had not operated such a small business

that earned the listed income and had the listed allowable business losses to

support a tax deduction, all of which resulted in an inaccurate computation of the

taxpayer's taxable income and led the Internal Revenue Service to incorrectly

believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a


                                          9
Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.10 Filed 04/07/21 Page 10 of 26




small business and had not incurred the listed business losses for which the

taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).

                                COUNT NINE
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about January 31, 2016, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer C.B. for the calendar year 2015. The

return was false and fraudulent as to a material matter because the return falsely

represented that the taxpayer operated a small business that had earned income and

had allowable business losses, as further reflected on the Schedule C attached to

the taxpayer's 2015 return, which the taxpayer could properly claim as a tax

deduction, when, in fact, the taxpayer had not operated such a small business that

earned the listed income and had the listed allowable business losses to support a

tax deduction, all of which resulted in an inaccurate computation of the taxpayer's

taxable income and led the Internal Revenue Service to incorrectly believe the

taxpayer was entitled to a miscalculated, larger refund. At the time of the offense,


                                         10
Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.11 Filed 04/07/21 Page 11 of 26




SUTTON-SMITH knew that the taxpayer had not operated such a small business

and had not incurred the listed business losses for which the taxpayer had

improperly claimed a tax deduction within the return; all in violation of Title 26,

United States Code, Section 7206(2).

                                 COUNT TEN
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about February 1, 2017, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer C.B. for the calendar year 2016.

The return was false and fraudulent as to a material matter because the return

falsely represented that the taxpayer operated a small business that had earned

income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2016 return, which the taxpayer could properly claim as

a tax deduction, when, in fact, the taxpayer had not operated such a small business

that earned the listed income and had the listed allowable business losses to

support a tax deduction, all of which resulted in an inaccurate computation of the

taxpayer's taxable income and led the Internal Revenue Service to incorrectly


                                         11
Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.12 Filed 04/07/21 Page 12 of 26




believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a

small business and had not incurred the listed business losses for which the

taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).

                              COUNT ELEVEN
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about February 19, 2016, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer L.V.H. for the calendar year 2015.

The return was false and fraudulent as to a material matter because the return

falsely represented that the taxpayer operated a small business that had earned

income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2015 return, which the taxpayer could properly claim as

a tax deduction, when, in fact, the taxpayer had not operated such a small business

that earned the listed income and had the listed allowable business losses to

support a tax deduction, all of which resulted in an inaccurate computation of the


                                         12
Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.13 Filed 04/07/21 Page 13 of 26




taxpayer's taxable income and led the Internal Revenue Service to incorrectly

believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a

small business and had not incurred the listed business losses for which the

taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).

                              COUNT TWELVE
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about February 10, 2017, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer L.V.H. for the calendar year 2016.

The return was false and fraudulent as to a material matter because the return

falsely represented that the taxpayer operated a small business that had earned

income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2016 return, which the taxpayer could properly claim as

a tax deduction, when, in fact, the taxpayer had not operated such a small business

that earned the listed income and had the listed allowable business losses to


                                         13
Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.14 Filed 04/07/21 Page 14 of 26




support a tax deduction, all of which resulted in an inaccurate computation of the

taxpayer's taxable income and led the Internal Revenue Service to incorrectly

believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a

small business and had not incurred the listed business losses for which the

taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).

                             COUNT THIRTEEN
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about February 5, 2015, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer V.G. for the calendar year 2014.

The return was false and fraudulent as to a material matter because the return

falsely represented that the taxpayer operated a small business that had earned

income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2014 return, which the taxpayer could properly claim as

a tax deduction, when, in fact, the taxpayer had not operated such a small business


                                         14
Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.15 Filed 04/07/21 Page 15 of 26




that earned the listed income and had the listed allowable business losses to

support a tax deduction, all of which resulted in an inaccurate computation of the

taxpayer's taxable income and led the Internal Revenue Service to incorrectly

believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a

small business and had not incurred the listed business losses for which the

taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).

                             COUNT FOURTEEN
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about February 5, 2016, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer V.G. for the calendar year 2015.

The return was false and fraudulent as to a material matter because the return

falsely represented that the taxpayer operated a small business that had earned

income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2015 return, which the taxpayer could properly claim as


                                         15
Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.16 Filed 04/07/21 Page 16 of 26




a tax deduction, when, in fact, the taxpayer had not operated such a small business

that earned the listed income and had the listed allowable business losses to

support a tax deduction, all of which resulted in an inaccurate computation of the

taxpayer's taxable income and led the Internal Revenue Service to incorrectly

believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a

small business and had not incurred the listed business losses for which the

taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).

                              COUNT FIFTEEN
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about January 20, 2017, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer V.G. for the calendar year 2016. The

return was false and fraudulent as to a material matter because the return falsely

represented that the taxpayer operated a small business that had earned income and

had allowable business losses, as further reflected on the Schedule C attached to


                                         16
Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.17 Filed 04/07/21 Page 17 of 26




the taxpayer's 2016 return, which the taxpayer could properly claim as a tax

deduction, when, in fact, the taxpayer had not operated such a small business that

earned the listed income and had the listed allowable business losses to support a

tax deduction, all of which resulted in an inaccurate computation of the taxpayer's

taxable income and led the Internal Revenue Service to incorrectly believe the

taxpayer was entitled to a miscalculated, larger refund. At the time of the offense,

SUTTON-SMITH knew that the taxpayer had not operated such a small business

and had not incurred the listed business losses for which the taxpayer had

improperly claimed a tax deduction within the return; all in violation of Title 26,

United States Code, Section 7206(2).

                              COUNT SIXTEEN
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about February 5, 2018, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer V.G. for the calendar year 2017.

The return was false and fraudulent as to a material matter because the return

falsely represented that the taxpayer operated a small business that had earned


                                         17
Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.18 Filed 04/07/21 Page 18 of 26




income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2017 return, which the taxpayer could properly claim as

a tax deduction, when, in fact, the taxpayer had not operated such a small business

that earned the listed income and had the listed allowable business losses to

support a tax deduction, all of which resulted in an inaccurate computation of the

taxpayer's taxable income and led the Internal Revenue Service to incorrectly

believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a

small business and had not incurred the listed business losses for which the

taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).

                            COUNT SEVENTEEN
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about March 18, 2015, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer E.S.R. for the calendar year 2014.

The return was false and fraudulent as to a material matter because the return


                                         18
Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.19 Filed 04/07/21 Page 19 of 26




falsely represented that the taxpayer operated a small business that had earned

income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2014 return, which the taxpayer could properly claim as

a tax deduction, when, in fact, the taxpayer had not operated such a small business

that earned the listed income and had the listed allowable business losses to

support a tax deduction, all of which resulted in an inaccurate computation of the

taxpayer's taxable income and led the Internal Revenue Service to incorrectly

believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a

small business and had not incurred the listed business losses for which the

taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).

                             COUNT EIGHTEEN
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about April 18, 2016, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer E.S.R. for the calendar year 2015.


                                         19
Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.20 Filed 04/07/21 Page 20 of 26




The return was false and fraudulent as to a material matter because the return

falsely represented that the taxpayer operated a small business that had earned

income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2015 return, which the taxpayer could properly claim as

a tax deduction, when, in fact, the taxpayer had not operated such a small business

that earned the listed income and had the listed allowable business losses to

support a tax deduction, all of which resulted in an inaccurate computation of the

taxpayer's taxable income and led the Internal Revenue Service to incorrectly

believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a

small business and had not incurred the listed business losses for which the

taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).

                             COUNT NINETEEN
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about February 22, 2017, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form


                                         20
Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.21 Filed 04/07/21 Page 21 of 26




1040, for an individual identified as Taxpayer E.S.R. for the calendar year 2016.

The return was false and fraudulent as to a material matter because the return

falsely represented that the taxpayer operated a small business that had earned

income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2016 return, which the taxpayer could properly claim as

a tax deduction, when, in fact, the taxpayer had not operated such a small business

that earned the listed income and had the listed allowable business losses to

support a tax deduction, all of which resulted in an inaccurate computation of the

taxpayer's taxable income and led the Internal Revenue Service to incorrectly

believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a

small business and had not incurred the listed business losses for which the

taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).

                              COUNT TWENTY
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about February 27, 2015, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and


                                         21
Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.22 Filed 04/07/21 Page 22 of 26




presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer F.E.H. for the calendar year 2014.

The return was false and fraudulent as to a material matter because the return

falsely represented that the taxpayer operated a small business that had earned

income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2014 return, which the taxpayer could properly claim as

a tax deduction, when, in fact, the taxpayer had not operated such a small business

that earned the listed income and had the listed allowable business losses to

support a tax deduction, all of which resulted in an inaccurate computation of the

taxpayer's taxable income and led the Internal Revenue Service to incorrectly

believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a

small business and had not incurred the listed business losses for which the

taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).

                           COUNT TWENTY-ONE
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about February 5, 2016, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax


                                         22
Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.23 Filed 04/07/21 Page 23 of 26




Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer F.E.H. for the calendar year 2015.

The return was false and fraudulent as to a material matter because the return

falsely represented that the taxpayer operated a small business that had earned

income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2015 return, which the taxpayer could properly claim as

a tax deduction, when, in fact, the taxpayer had not operated such a small business

that earned the listed income and had the listed allowable business losses to

support a tax deduction, all of which resulted in an inaccurate computation of the

taxpayer's taxable income and led the Internal Revenue Service to incorrectly

believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a

small business and had not incurred the listed business losses for which the

taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).




                                         23
Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.24 Filed 04/07/21 Page 24 of 26




                           COUNT TWENTY-TWO
        (Aiding, Assisting and Procuring the Preparation and Presentation
             of False and Fraudulent Returns -- 26 U.S.C. § 7206(2))

D-1, Savannah Sutton-Smith,

          On or about February 6, 2017, in the Eastern District of Michigan,

SAVANNAH SUTTON-SMITH, a tax return preparer operating Minute Tax

Service, did willfully aid, assist, procure, counsel, and advise the preparation and

presentation to the Internal Revenue Service of a U.S. Individual Tax Return, Form

1040, for an individual identified as Taxpayer F.E.H. for the calendar year 2016.

The return was false and fraudulent as to a material matter because the return

falsely represented that the taxpayer operated a small business that had earned

income and had allowable business losses, as further reflected on the Schedule C

attached to the taxpayer's 2016 return, which the taxpayer could properly claim as

a tax deduction, when, in fact, the taxpayer had not operated such a small business

that earned the listed income and had the listed allowable business losses to

support a tax deduction, all of which resulted in an inaccurate computation of the

taxpayer's taxable income and led the Internal Revenue Service to incorrectly

believe the taxpayer was entitled to a miscalculated, larger refund. At the time of

the offense, SUTTON-SMITH knew that the taxpayer had not operated such a

small business and had not incurred the listed business losses for which the




                                         24
Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.25 Filed 04/07/21 Page 25 of 26




taxpayer had improperly claimed a tax deduction within the return; all in violation

of Title 26, United States Code, Section 7206(2).

                                             SAIMA S. MOHSIN
                                             Acting United States Attorney
                                                                Digitally signed by CARL GILMER-
                                             CARL GILMER-HILL   HILL
                                                                Date: 2021.04.06 13:10:45 -04'00'


                                             CARL D. GILMER-HILL
                                             Assistant United States Attorney
                                             211 W. Fort St., Suite 2001
                                             Detroit, MI 48226
                                             (313) 226-9585
                                             Carl.Gilmer-Hill@usdoj.gov
                                             CA161939

Dated: April , 2021




                                        25
                             Case 5:21-cr-20227-JEL-KGA ECF No. 1, PageID.26 Filed 04/07/21 Page 26 of 26


              8QLWHG6WDWHV'LVWULFW&RXUW                        &ULPLQDO&DVH&RYHU6KHHW &DVH1XPEHU
              (DVWHUQ'LVWULFWRI0LFKLJDQ
                                                                                                                        5:21-20227
 
             127(,WLVWKHUHVSRQVLELOLW\RIWKH$VVLVWDQW86$WWRUQH\VLJQLQJWKLVIRUPWRFRPSOHWHLWDFFXUDWHO\LQDOOUHVSHFWV
 
        
  &RPSDQLRQ&DVH,QIRUPDWLRQ                                                                      &RPSDQLRQ&DVH1XPEHU

              7KLVPD\EHDFRPSDQLRQFDVHEDVHGXSRQ/&U5 E                             -XGJH$VVLJQHG
         
                                       <HV             [ 1R                                       $86$¶V,QLWLDOV            &'*+
 
                      &DVH7LWOH86$Y SAVANNAH SUTTON-SMITH
 
 
                      &RXQW\ZKHUHRIIHQVHRFFXUUHG Macomb County
 
 
                      &KHFN2QH                   )HORQ\                                 0LVGHPHDQRU                                   3HWW\
 
                                     ,QGLFWPHQW ✔ ,QIRUPDWLRQ QRSULRUFRPSODLQW
                                     ,QGLFWPHQW   ,QIRUPDWLRQ EDVHGXSRQSULRUFRPSODLQW>&DVHQXPEHU@
                                     ,QGLFWPHQW   ,QIRUPDWLRQ EDVHGXSRQ/&U5 G [Complete Superseding section below].
 
         6XSHUVHGLQJ&DVH,QIRUPDWLRQ
 
 
         6XSHUVHGLQJWR&DVH1R                                                                          -XGJH
 
                      
                               &RUUHFWVHUURUVQRDGGLWLRQDOFKDUJHVRUGHIHQGDQWV
                               ,QYROYHVIRUSOHDSXUSRVHVGLIIHUHQWFKDUJHVRUDGGVFRXQWV
                               (PEUDFHVVDPHVXEMHFWPDWWHUEXWDGGVWKHDGGLWLRQDOGHIHQGDQWVRUFKDUJHVEHORZ
 
                                'HIHQGDQWQDPH                                             &KDUJHV                      3ULRU&RPSODLQW LIDSSOLFDEOH 
     
     
     
     
     
     
             3OHDVHWDNHQRWLFHWKDWWKHEHORZOLVWHG$VVLVWDQW8QLWHG6WDWHV$WWRUQH\LVWKHDWWRUQH\RIUHFRUGIRU
             WKHDERYHFDSWLRQHGFDVH
     
     
                      April 7, 2021                                                s/ Carl D. Gilmer-Hill
                                 'DWH                                             Carl D. Gilmer-Hill
                                                                                   $VVLVWDQW8QLWHG6WDWHV$WWRUQH\
                                                                                   :)RUW6WUHHW6XLWH
                                                                                   'HWURLW0,
                                                                                   3KRQH313-226-9585
                                                                                   )D[ 313-226-2873
                                                                                   (0DLODGGUHVVCarl.Gilmer-Hill@usdoj.gov
                                                                                   $WWRUQH\%DU
     
    &RPSDQLRQFDVHVDUHPDWWHUVLQZKLFKLWDSSHDUVWKDW  VXEVWDQWLDOO\VLPLODUHYLGHQFHZLOOEHRIIHUHGDWWULDORU  WKHVDPH
  RUUHODWHGSDUWLHVDUHSUHVHQWDQGWKHFDVHVDULVHRXWRIWKHVDPHWUDQVDFWLRQRURFFXUUHQFH&DVHVPD\EHFRPSDQLRQFDVHV
HYHQWKRXJKRQHRIWKHPPD\KDYHDOUHDG\EHHQWHUPLQDWHG
                                                                                                                                                              5/16
